Citation Nr: 0828198	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected post-traumatic stress disorder (PTSD), in excess of 
50 percent from November 6, 1996, and in excess of 70 percent 
from November 19, 2004.  

2.  Entitlement to an effective date earlier than November 
19, 2004, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, and from February 1975 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

There is a long procedural history in this case.  Initially, 
it is noted that service connection for PTSD was initially 
granted upon rating determination in 1997.  A 30 percent 
rating was assigned, effective March 6, 1997, the date that 
the veteran's claim for service connection for PTSD was 
filed.  The 1997 determination was not appealed.  This rating 
was confirmed and continued in decision dated in June 1997 
and December 1997.  Neither determination was appealed.  In 
November 2002, the veteran filed a claim for an increased 
rating.  In February 2003, the RO increased the 30 percent 
rating to 50 percent, effective from February 28, 2000.  

In a March 2004 rating decision, clear and unmistakable error 
(CUE) was found in earlier rating decisions, to the extent 
that they had not awarded service connection for PTSD from 
the date of November 6, 1996.  (The record shows that the 
veteran was admitted to a VA facility on that date for PTSD 
symptomatology.)  The March 2004 CUE rating decision also 
determined that a 50 percent rating was in order from 
November 6, 1996.  In November 2004, the veteran submitted a 
notice of disagreement with the March 2004 determination of 
rating assignment.  In an April 2005 rating decision, the 50 
percent rating was increased to 70 percent, effective from 
November 19, 2004 (which was erroneously deemed by the RO to 
be the date that the veteran filed a claim for an increased 
rating, rather than continuation of initial rating appeal).  

Statements submitted by the veteran in 2003 and 2004 reflect 
that the veteran disagreed with the ratings assigned.  The 
March 2004 statement of the case (SOC) reflects that the RO 
essentially viewed the case as entitlement to an increased 
rating in excess 50 percent for PTSD.  It is the Board's 
conclusion that the veteran perfected an appeal of the 
initial rating assignment in a November 2004 statement in 
which he disagreed with the initial rating assigned (although 
the issue was subsequently and erroneously characterized as a 
question of earlier effective date for ratings in excess of 
50 percent and 70 percent for PTSD).  

Notwithstanding the previous characterization of the issue by 
the RO (characterizing the issues as earlier effective dates 
for increased ratings), the rating issue currently on appeal 
is entitlement to a higher (staged) initial disability rating 
for service-connected PTSD - in excess of 50 percent from 
November 6, 1996, and in excess of 70 percent from November 
19, 2004.  Because the effect of the March 2004 rating 
decision's finding of CUE resulted in a revision of previous 
rating decisions to a grant of service connection from March 
3, 1997, and the initial assignment of disability ratings, 
the veteran's disagreement has been expressed with the 
initial disability ratings assigned from November 6, 1996 to 
the present.  

The net result of various RO rating decisions, including the 
March 2004 CUE rating decision and subsequent rating 
decisions during the appeal period that rated the veteran's 
PTSD, is the creation of a staged initial rating for the 
entire period of claim from November 6, 1996 to the present.  
The ratings are staged as 50 percent from November 6, 1996, 
and 70 percent from November 19, 2004.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (VA is to consider the entire 
period of initial rating claim to see if the evidence 
warrants the assignment of different ratings for different 
periods of time during these claims a practice known as 
"staged" ratings). 

The Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision as to 
issue #1 as now characterized as entitlement to an initial 
disability rating for service-connected post-traumatic stress 
disorder (PTSD), in excess of 50 percent from November 6, 
1996, and in excess of 70 percent from November 19, 2004.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
finds that the actions of the RO (e.g., the issuance of the 
March 2004 SOC which listed the issue as entitlement to an 
increased rating) reflect that the issue was viewed as an 
increased rating case, rather than as entitlement to an 
earlier effective date.  Moreover, the veteran's statements 
show that it is his intent to acquire higher ratings for 
various periods for his service-connected PTSD.  Thus, there 
is no indication or reason to believe that the ultimate 
decision of the RO would have been different had the issue 
not been characterized as an earlier effective date claim in 
recent correspondence.  

In May 2005, the RO granted entitlement to a TDIU, effective 
from November 19, 2004.  The veteran appealed the effective 
date of the assignment of TDIU, so the effective date issue 
was appealed to the Board.  However, that issue has been 
rendered moot below by the Board's grant in this decision of 
a higher initial rating for PTSD of 100 percent from November 
25, 2004.  Under the circumstances of this case, explained in 
detail below, the claim for an effective date earlier than 
November 19, 2004, for the grant of a TDIU must be dismissed 
as moot.  See Green v. West, 11 Vet. App. 472, 476 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99; see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  For the period of initial rating appeal from November 6, 
1996 to November 25, 2002, the veteran's service-connected 
PTSD symptoms more nearly approximated the 50 percent 
criteria under both the old and revised regulations for 
rating psychiatric disorders.  

2.  For the period of initial rating appeal from November 25, 
2002, the veteran's service-connected PTSD symptoms more 
nearly approximated the 100 percent schedular rating criteria 
under the old regulations for rating psychiatric disorders.  

3.  The November 25, 2002 VA examination report serves as a 
claim for TDIU.  

4.  As of November 25, 2002, it was factually ascertainable 
that the veteran was unemployable due to his service-
connected PTSD.  

5.  As of November 25, 2002, there is no longer a remaining 
question of law or fact to decide regarding the appeal for an 
earlier effective date for the assignment of a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for service-connected PTSD have not been met 
for the period of the claim from November 6, 1996 to November 
25, 2002; however, the criteria for an initial disability 
rating of 100 percent for service-connected PTSD have been 
met for the period of the claim from November 25, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.132, DC 9411 (1996); 
38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, DC 9411 (2007).

2.  The question of whether the veteran is entitled to an 
award of an earlier effective date for the grant of a TDIU is 
now moot, warranting denial of the appeal as to that issue.  
38 U.S.C.A. §§  7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, as to the issue of higher initial rating for PTSD, VA 
has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters 
dated and sent to the veteran in December 2004 and April 2006 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide.

In the present appeal of the initial rating, the veteran was 
provided with notice of this information in a letter dated in 
April 2006.  The initial rating appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection for PTSD.  The United States Court of 
Appeals for Veterans Claims (Court) held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, to specifically include that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Courts have held that, once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the 
veteran was informed of pertinent regulations regarding his 
request for a higher rating in an April 2006 letter 
attachment.  The matter was subsequently readjudicated and a 
Supplemental Statement of the Case (SSOC) was issued in 
December 2006.  

Moreover, VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

As to the issue of entitlement to an effective date earlier 
than November 19, 2004 for the grant of a TDIU, as noted and 
explained in detail below, this issue is rendered moot by the 
decision regarding the Board's grant of a higher initial 
schedular disability rating of 100 percent for PTSD for the 
period from November 25, 2002.  This fact is based entirely 
on applicable law.  38 U.S.C.A. §§ 501(a), 7104(c), 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 19.5 (2007).  
There is no reasonable possibility that any notice and 
development assistance would further the veteran's claim for 
an earlier effective date for TDIU, and any deficiencies in 
VCAA notice are thus moot.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  The 
notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 

Initial Disability Rating for PTSD  

Factual Background

The record shows that the veteran was hospitalized at a VA 
facility from November 6, 1996 through November 25, 1996 for 
PTSD symptomatology.  At this time, he experienced recurrent 
and intrusive recall of nightmares and flashbacks of 
executing prisoners, including women.  He felt isolated.  
During hospitalization, he participated in anger and combat 
groups, cognitive restructuring and was ultimately discharged 
on medications.  The Global Assessment of Functioning (GAF) 
score assigned was 41.  

When examined by VA in April 1997, the veteran was depressed, 
but he denied delusions and hallucinations.  He still 
complained of intrusive thoughts as well as nightmares.  He 
had guilt feelings about his wartime experiences and was 
hypervigilant.  He was socially isolated, but he occasionally 
played cards with another friend.  He was oriented times 
three, and his memory was intact.  His showed some insight 
into his condition, and his judgment was considered to be 
fair.  He worked full time.  His GAF score was 50 to 55.  

In April 1997, the veteran's girlfriend attested to the fact 
that the veteran had trouble maintaining meaningful 
relationships with others, to include his own children.  She 
reported that the veteran had sleep disturbance and, when he 
managed to fall asleep, he often  had nightmares.  She also 
reported that the veteran had a temper and preferred to be 
alone.  

VA records dated  from 1997 through 2000 show that the 
veteran continued to be seen for his PTSD.  Records from 1997 
reflect that he often had disagreements with his supervisor.  
He continued to take medications but reported continued 
nightmares and intrusive thoughts.  In November 1997, he was 
"doing fairly well."  In December 1998, he denied 
hallucinations but had flashbacks.  He liked to be isolated 
from others.  His appetite was good and he slept well when he 
didn't have nightmares.  He continued to work.  His GAF score 
was 45.  In December 1999, it was noted that he had a bad 
temper with mood swings.  He often fought with his 
girlfriend.  His GAF score was 55.  

A VA report in February 2000 reflects that the veteran felt 
worse during the winter months due to staying inside most of 
the time.  His sleep varied depending on whether he had 
nightmares.  He complained of low energy and boredom.  He 
sometimes argued with his boss.  His appetite was poor, and 
his mood was edgy, irritable, and "ready to jump."  On 
exam, he was alert and oriented times three.  He had 
restricted affect and was sad and anxious.  His thought 
process was coherent and goal oriented.  His GAF score was 
50.  

VA report shows that he continued to be employed in May 2000.  
He was angry and sometimes paranoid.  He was alert and 
oriented times three with coherent thought proves with 
restricted affect and a sad mood.  His insight and judgment 
were fair.  His GAF score was listed as 45-50.  In November 
2000, he continued to work.  He reported sleeping about 4-5 
hours per night with frequent awakenings with sweat, 
shakiness and feeling upset.  He was depressed and felt 
helpless and hopeless at times.  He was alert and oriented, 
but his affect was restricted and his mood was depressed and 
sad.  His GAF score was 35-45+.  

The veteran underwent additional VA psychiatric evaluation on 
November 25, 2002.  At that time, it was noted that he no 
longer took medications for his psychiatric symptoms other 
than one that aided sleeping.  He had broken up with his 
girlfriend in 2000 and no longer slept well.  He continued to 
have nightmares, low mood, poor energy, poor concentration, 
and poor attention.  He had recently been suicidal but was 
not currently suicidal.  He also reported having flashbacks 
and auditory and visual hallucinations.  He often had 
paranoid thoughts.  He had recently lost his job (working for 
the city in the repair department).  All of these issues had 
made him extremely depressed and paranoid.  He was drinking 
heavily.  

On examination on November 25, 2002, the veteran was alert, 
oriented, and appropriately dressed.  His thought process 
appeared to be coherent, and he did not exhibit any rapid 
speech, incoherence, or flight of ideas.  His mood was down, 
and his affect was restricted.  He denied suicidal or 
homicidal ideation and auditory/visual hallucinations, 
currently, but he reported hearing people talking around him, 
especially when he was in the woods hunting.  His GAF score 
was 38.  He did not have a stable home and was living in a 
camper near his daughter's home.  He was willing to restart 
some medications.  

In a statement received in October 2003, a fellow soldier 
noted that he served with the veteran in Vietnam.  He 
attested that to the fact that he and the veteran killed many 
Vietnamese men.  

When examined by VA in January 2005, the veteran indicated 
that he had not received treatment for his psychiatric 
symptoms since 2001.  He advised the examiner that he did not 
like to see doctors unless he had to.  It was noted that the 
veteran took his medication inconsistently.  The veteran said 
that he felt that he would not be able to awaken from a 
nightmare if he took his medications to sleep.  The examiner 
also indicated that the veteran's psychosocial adjustment had 
deteriorated since last evaluation in 1997.  The veteran 
reported that his last relationship had ended in 2001, and 
the separation was caused by his not being able to tolerate 
arguments between his girlfriend and his daughter.  He 
currently lived in a camper on his daughter's property.  He 
did not have electricity, running water, or a telephone.  The 
veteran said, however, that he was comfortable and preferred 
to be alone.  

The veteran also reported in January 2005 that he hunted and 
ate what he killed in the winter.  In the summer, he ate 
canned food.  He did not bathe regularly.  He had not worked 
since he had a disagreement with his supervisor in 2001 and 
resigned.  His familial relationships had worsened.  He had 
one friend who visited once a month.  He had no other social 
contacts and preferred to be socially isolated because he 
felt that he was not able to control his temper.  He denied 
any suicidal ideations.  His current level of psychosocial 
function was very poor.  He advised the examiner that he 
sometimes experienced visual and auditory flashbacks of enemy 
soldiers sneaking up on him.  He drank about 4 to 5 beers per 
day.  

On mental status exam in January 2005, the veteran was alert 
and oriented times three.  He was clean and casually dressed.  
His fingernails were long.  He wore his hair in a ponytail 
and had a trimmed beard.  His eye contact was good.  Hi 
speech was generally vague, but when he talked about Vietnam, 
he was more alert, and his speech was crisper and more 
detailed.  His train of thought was somewhat slow but linear 
and coherent.  He gave no evidence of delusions or 
hallucinations.  He described having auditory and visual 
flashbacks.  His mood was blunted.  His memory was moderately 
impaired.  The veteran's PTSD was described as severe, and 
his GAF score was 40.  

Upon examination in June 2005, a private examiner noted that 
the veteran had occasional visual hallucinations.  He also 
had nightmares and panic attacks.  He often awoke with 
tachycardia and sweating attacks.  While he was being seen at 
VA for his symptoms, he said that he did not take medications 
consistently as they made him too drowsy through the daytime.  

VA records dated in June 2005 show that he continued to 
report nightmares, intrusive thoughts, and flashbacks.  He 
also reported dislike of others and his preference to be 
socially isolated.  He was described as moderately deficient 
in the social functioning arena.  His concentration was 
mildly deficient.  

In October 2005, the U.S. Social Security Administration 
awarded the veteran disability benefits.  The primary 
diagnoses were anxiety disorders and PTSD.

Legal Criteria for Rating PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The Board has considered the 
entire period of claim to see if the evidence warrants the 
assignment of different ratings for different periods of time 
during these claims a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In effect, the 
veteran expressed disagreement with the initial evaluations 
assigned, so the Board will consider whether the evidence 
warrants "staged ratings" for discrete intervals based on 
changes in levels of symptomatology.  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Under Diagnostic Code 9411 (effective prior to Nov. 7, 1996), 
a 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. 
§ 4.132, DC 9411.  See also Johnson v. Brown, 7 Vet. App. 95, 
97 (1994), which referred to "the criteria in 38 C.F.R. § 
4.132, DC 9411[,] for a 100 percent rating are each 
independent bases for granting a 100 percent rating."

The regulations for the evaluation of mental disorders were 
revised during the pendency of the veteran's claim, effective 
November 7, 1996.  61 Fed. Reg. 52695- 52702 (Oct. 8, 1996).  
As indicated, the veteran's claim for service connection was 
received on November 6, 1996.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
Karnas v. Derwinski, 1 Vet. App. 308.  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.  Because the 
veteran's initial disability rating for his service-connected 
PTSD includes a period of time before the regulations for 
PTSD were amended, the Board will evaluate the veteran's 
disability throughout the appeal period under both the 
previous and amended regulatory rating criteria.

Under the revised general rating formula for the evaluation 
of mental disorders, 
38 C.F.R. § 4.130, Code 9411, effective November 7, 1996, 
PTSD is to be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  A GAF score of 31-40 shows some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates that if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

Initial Rating for PTSD Analysis

After a review of all the evidence in this case, although not 
all evidence is specifically cited, the Board finds that a 
preponderance of the evidence is against more than a 50 
percent rating for the veteran's service-connected PTSD for 
the initial rating period from November 6, 1996 through 
November 25, 2002.  The Board also finds that a 100 percent 
schedular disability rating is warranted for PTSD for the 
period of initial rating claim from November 25, 2002.  

As to the period of time between November 6, 1996 and 
November 25, 2002, while the record shows that the veteran 
had difficulty with relationships with others and preferred 
to be socially isolated, he continued to be employed.  This 
evidence, as well as evidence regarding psychiatric 
symptomatology, does not suggest or more nearly approximate 
severe impairment socially.  Furthermore, while the veteran 
certainly exhibited sleep disturbance nightmares, flashbacks, 
and a temper, he did not have suicidal or homicidal 
ideations, and he did not report auditory or visual 
hallucinations.  The symptoms the veteran manifested are 
reflected in the 50 percent disability rating under the 
criteria in effect prior to November 7, 1996.  

The GAF scores were primarily in the 41 to 50 range which may 
reflect serious symptoms but not impairment with reality.  
With regard to the weight to assign various GAF scores that 
have been assigned, the GAF scores must be interpreted "in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."  38 C.F.R. section 4.2.  The veteran's actual 
psychiatric symptomatology manifested by his PTSD is 
encompassed by the 50 percent disability rating criteria.  
The Board finds that the specific symptomatology reflected by 
the clinical findings outweigh the general characterization 
of disability as reflected by the assignment of GAF scores.  

Under the revised regulations, effective November 7, 1996, 
the Board also finds that the veteran's PTSD disability does 
not warrant a rating higher than 50 percent for the period of 
claim to November 25, 2002.  As described above, the 
veteran's symptoms were significant during this period, but 
were consistent with the symptomatology reflected in the 50 
percent rating.  While the veteran reported the preference 
for social isolation, he continued to work.  He demonstrated 
symptoms of anxiety, sad mood, and depression, but there was 
no indication that his thinking was deficient.  He 
demonstrated no obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic, impaired impulse 
control, spatial disorientation, or difficulty adapting to 
stressful circumstances, as contemplated by a 70 percent 
disability rating under the revised rating criteria.  Indeed, 
the veteran's though processes were described as coherent 
throughout this period.   In summary, the Board concludes 
that the veteran's PTSD symptoms warranted not higher than 50 
percent rating from November 6, 1996 to November 25, 2002.  

For the initial rating period from November 25, 2002, the 
Board finds that a higher schedular disability rating of 100 
percent is warranted for the veteran's service-connected 
PTSD.  Specifically, the Board finds that the veteran's 
psychiatric symptomatology and industrial impairment for the 
period of initial rating appeal more nearly approximated the 
schedular rating criteria for a 100 percent disability rating 
under the old regulations.  The Board notes that there was 
worsening of the veteran's psychiatric condition noted as of 
VA examination on November 25, 2002.  He was no longer 
employed and as of the date of the November 25, 2002 
examination.  He reported occasional visual and auditory 
hallucinations, as well as intermittent paranoid thinking.  
His GAF score of 38 also showed reality impairment, and is 
consistent with inability to keep a job.  

In short, for the period beginning on November 25, 2002, the 
competent evidence of record reveals increased severity of 
symptoms that more nearly approximate a 100 percent rating 
pursuant to the regulations in effect prior to November 7, 
1996, which is more favorable to the veteran's claim.  
Specifically, the veteran exhibited symptoms as of November 
25, 2002 that reflected that he was demonstrable unable to 
obtain or retain employment.  For example, he continued to 
have nightmares, a low mood, poor energy, concentration, and 
attention.  He had recently been suicidal and continued to 
have auditory and visual hallucinations as well as paranoid 
thoughts.  He was extremely depressed, and his GAF score of 
38 on November 25, 2002 corroborates the Board's conclusion 
that he was unemployable, as that is some evidence of 
inability to keep a job.  

In summary, the Board's conclusion is that a rating in excess 
of 50 percent for PTSD is not warranted for the period from 
November 6, 1996 to November 25, 2002; however, a 100 percent 
rating is found to be warranted from November 25, 2002.  In 
reaching these determinations, reasonable doubt was resolved 
in the veteran's favor.  38 C.F.R. §§ 4.3, 4.7.    

Earlier Effective Date for TDIU

The veteran was seeking an effective date earlier than the 
effective date of November 19, 2004 that was assigned for the 
award of TDIU.  The RO's decision was based on a finding that 
this was the date that the veteran's claim was properly 
filed.  The veteran contends that a TDIU is warranted from 
the date that service connection for PTSD was initially 
established in 1996.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).  "Substantially gainful employment" is that 
employment "which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2007).  The Court 
noted the following standard announced by the United States 
Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

As noted above, a claim for TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 
7 Vet. App. at 34-35.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(1).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.151(a) 
(2007).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

Once a formal claim for compensation has been allowed, 
receipt of a VA report of examination will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157. 

The Board has carefully reviewed the record to include the 
veteran's written and oral statements and testimony.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits).  The evidence 
demonstrates that the veteran filed a formal claim for a TDIU 
in May 2005.  It is the Board's conclusion, however, that an 
informal claim for TDIU was effected on November 25, 2002.  

Specifically, the Board notes that in a January 2003 
statement by the veteran, submitted in support of a recently 
filed claim for an increased rating for PTSD (in November 
2002), the veteran indicated that he had lost his job due to 
his PTSD symptoms.  Though the veteran did not employ the 
term "TDIU," he did indicate that his service-connected PTSD 
rendered him unemployable.  Accordingly, the Board finds that 
this January 2003 statement amounts to an informal claim for 
TDIU.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA's 
statutory duty to assist means that VA must liberally read 
all documents submitted to include all issues presented); see 
also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an 
informal claim must identify "the benefit sought" as required 
by section 3.155(a)).

Regardless of the above contentions, the November 25, 2002, 
VA examination report also serves as an informal claim for 
TDIU.  The November 25, 2002, VA examination report notes the 
veteran's report that he had lost employment due to 
psychiatric symptoms he primarily attributed to service-
connected PTSD.  Accordingly, the record establishes that the 
veteran's claim for TDIU was received on November 25, 2002.  

The Board further finds that November 25, 2002 is the first 
date that it was factually ascertainable that the veteran was 
unemployable due to his service-connected disabilities, 
primarily PTSD.  A review of the evidence reveals that the 
initial indication that the veteran's symptoms made him 
substantially and gainfully unemployable was upon VA 
examination on November 25, 2002.  Prior to that date, it was 
noted that the veteran worked for a city, and it was not 
until the November 25, 2002 VA examination that it was noted 
that the veteran was no longer employed.  It was not until 
this examination that the veteran expressed auditory 
hallucinations.  It was also not until this examination that 
significant impairment with reality was reflected in the GAF 
scores.  The Board finds the symptoms shown as of this date, 
combined with the totality of the evidence of record, is 
enough to establish unemployability as of November 25, 2002.  
The weight of the competent evidence first establishes the 
veteran's unemployability at the time of the VA examination 
of November 25, 2002.  

Accordingly, the Board finds that the veteran's 
unemployability was first factually ascertainable as of the 
November 25, 2002 VA examination.  As the date of receipt of 
the claim (November 25, 2002) and the date entitlement arose 
(November 25, 2002) are the same in this case, the proper 
effective date for TDIU is November 25, 2002.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(o)(1). 

That being said, it is pointed out that the Board's decision 
to grant a 100 percent schedular rating for the veteran's 
service-connected PTSD as of November 25, 2002 is a higher 
benefit than TDIU; thus, when a 100 percent rating has been 
granted, it is not permissible to consider entitlement to a 
TDIU.  VAOPGCPREC 6-99.  The controlling regulation, 
38 C.F.R. § 4.16(a), specifically provides that a TDIU may be 
assigned only "where the schedular rating is less than 
total."  In light of the Board's decision to grant a 100 
percent rating for PTSD, the claim for earlier effective date 
for TDIU is rendered moot, as the discussion above reflects 
that a claim for TDIU was not considered filed prior to 
November 25, 2002.  

The schedular 100 percent disability rating for PTSD is 
effective for the entire period of TDIU claim.  The Board has 
granted the 100 percent rating effective from the date that 
it was factually ascertainable that the veteran was 
unemployable, November 25, 2002, which is also the date of 
receipt of the veteran's TDIU claim.  As the effective date 
of the 100 percent schedular evaluation for PTSD covers the 
entire period of TDIU claim, there remains no question of law 
or fact for the Board 


to decide regarding and earlier effective date for TDIU.  
Accordingly, the veteran's claim for an earlier effective 
date for the grant of a TDIU, having been rendered moot, is 
denied as a matter of law.  Sabonis, supra.  


ORDER

An initial disability rating in excess of 50 percent for 
service-connected PTSD, for the period of the claim from 
November 6, 1996 to November 25, 2002, is denied.  

An initial disability rating of 100 percent for service-
connected PTSD, for the period of the claim from November 25, 
2002, is granted.  

An appeal for an earlier effective date for the award of a 
TDIU, having been rendered moot, is denied.   


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


